NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SENIK EPREMIAN,                                 No.    16-73205

                Petitioner,                     Agency No. A089-503-605

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Senik Epremian, a native of Armenia and citizen of Slovakia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application under 8 U.S.C.

§ 1186a(c)(4)(B) for waiver of the joint filing requirement to remove the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditional basis of his lawful permanent resident status. We dismiss the petition

for review.

      We lack jurisdiction to review the agency’s discretionary denial of

Epremian’s application for a waiver under 8 U.S.C. § 1186a(c)(4)(B), where he

does not raise a colorable constitutional claim or question of law that would invoke

our jurisdiction. See 8 U.S.C. §§ 1186a(c)(4), 1252(a)(2)(B)(ii); Singh v. Holder,

591 F.3d 1190, 1194 (9th Cir. 2010); Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005). Epremian’s contentions that the agency erred in weighing

factors and failed to sufficiently explain its reasoning are not supported by the

record and thus do not amount to colorable claims. See Martinez-Rosas, 424 F.3d

at 930 (“To be colorable in this context, . . . the claim must have some possible

validity.” (citation and international quotation marks omitted)). To the extent the

agency relied on its adverse credibility determination and the determination is

subject to review, it is supported by substantial evidence. See Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010) (adverse credibility determination supported

under the totality of circumstances).

      In light of this disposition, we do not reach Epremian’s remaining

contentions regarding whether he established that he entered into his marriage in

good faith. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they


                                          2                                      16-73205
reach).

      PETITION FOR REVIEW DISMISSED.




                             3         16-73205